Case 1:18-cv-00621-WES-LDA Document 11 Filed 02/15/19 Page 1 of 1 PageID #: <pageID>

                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

     Andrew J. Smith
     Plaintiff,
     v.                                        Case No.: 1:18−cv−00621−WES−LDA

     State of Rhode Island
     Defendant.

                                       ORDER OF COURT

             Pursuant to Rule 5 of the Rules Governing Section 2254 Cases, the Attorney
     General is hereby ordered to file its response to the Petition under 28 U.S.C §2254 For
     Writ of Habeas Corpus By A Person In State Custody on or before March 18, 2019.
             It is so ordered.

      February 15, 2019                            By the Court:
                                                   /s/ William E. Smith
                                                   United States Chief Judge
